Hallam, J.
1. Intervener is a life insurance company. In February, 1917, H. W. Maginnis was its agent to solicit insurance. He procured from defendant an application for two policies for $5,000 each. The first premium on each was $157.60. Maginnis was entitled to 70 per cent as his commission or compensation. The policies were delivered to Maginnis with instructions to deliver them to defendant only on receipt of the premiums in cash. He disobeyed his instructions and took two notes of defendant, payable to the order of defendant and indorsed by him, ofle due in 30 days, the other in 60 days. Upon learning that Maginnis had taken the notes, intervener claims to have demanded them. The insurance for which the notes were given was continued in force. After maturity of the notes Maginnis transferred them to plaintiff Plaintiff sued on the notes. The insurance company intervened, claiming the notes as its own, and resisting plaintiff’s demand for judgment. The court gave judgment for the amount of the notes in its favor, instead of in favor of plaintiff Plaintiff appealed.
*432We do not doubt the right of the insurance company to intervene. The notes were indorsed in blank by the payee. The insurance company claimed to own them. Plaintiff also claimed to own them and had possession of them. Under the liberal construction placed upon our intervention statute, G. S. 1913, § 7766, the insurance company had a right to intervene (Faricy v. St. Paul Inv. & Sav. Society, 110 Minn. 311, 125 N. W. 676) to defeat plaintiff’s recovery and to itself recover on the notes.
Plaintiff contends that the complaint in intervention fails to state a case. We think it, in effect, makes allegation of the facts above recited. It alleges ground for relief against both plaintiff and defendant. That it did not ask judgment against the defendant and that the court gave judgment against the defendant are matters between the intervener and the defendant, with which the plaintiff has no concern.
Coming to the merits of the case:
2. When intervener learned that Maginnis had disobeyed instructions and had delivered the policies and taken the notes, three courses were open to it: First, it might repudiate his act and demand a return of the policies. It did not do this. It chose to have the policies in force. Second, it might charge Maginnis with its proportion of the premiums, in which event the notes would belong to Maginnis. Plaintiff claims that is what intervener did do. Some entries in its books tend to bear out this contention. The oral testimony, however, is to the contrary. The court found against plaintiff on this point and the evidence is such' as to sustain the finding. Third, it might ratify Maginnis’ unauthorized act in taking the notes and demand delivery of the notes to it. This, the court found, intervener did do. The evidence sustains this finding.
3. The legal title to the notes is doubtless in intervener, and judgment in its favor is sustained. The fact remains, however, that 70 per cent of the proceeds belonged to Maginnis and now apparently belongs to plaintiff as his assignee. Had plaintiff asked that judgment be given in his favor for 70 per cent of the amount and in favor of the intervener for 30 per cent, there is no reason apparent from the record Why he should not have had this relief. Practical justice does not seem to *433require another lawsuit over this small matter. Plaintiff did not ask this relief. Perhaps he may yet do so. We do not order judgment of this kind, because the case was not submitted on this theory, and there may be matters bearing on the propriety of such a judgment which are not apparent from the record.
4. The fact that the same attorney represented both defendant and intervener does not concern plaintiff. There is no substantial controversy between intervener and defendant and no impropriety in the same attorney representing both so long as both parties represented are content.
Numerous other assignments of error are made. We have examined them carefully. They present no reversible error.
Judgment affirmed.